
	
		I
		111th CONGRESS
		2d Session
		H. R. 6074
		IN THE HOUSE OF REPRESENTATIVES
		
			July 30, 2010
			Mr. Stupak introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend titles XVIII and XIX of the Social Security Act
		  to enhance quality under the Medicaid Program through nursing facility survey
		  system improvements.
	
	
		1.Short titleThis Act may be cited as the
			 Enhancing Quality through Survey
			 System Improvements Act of 2010.
		2.Data driven
			 modernization of the survey process
			(a)Review of State
			 and contractor survey procedures
				(1)MedicareSection 1819(g)(2)(A)(i) of the Social
			 Security Act (42 U.S.C. 1395i–3(g)(2)(A)(i)) is amended—
					(A)by striking of before
			 not to exceed in the second sentence; and
					(B)by striking
			 each State's procedures for the scheduling and conduct of standard
			 surveys to assure that the State and inserting the procedures of
			 each State, or other contractor as chosen by the Secretary, for scheduling and
			 conducting standard surveys to assure that the State, or other
			 contractor,.
					(2)MedicaidSection 1919(g)(2)(A)(i) of the Social
			 Security Act (42 U.S.C. 1396r(g)(2)(A)(i)) is amended—
					(A)by striking
			 of before not to exceed in the second sentence;
			 and
					(B)by striking
			 each State's procedures for the scheduling and conduct of standard
			 surveys to assure that the State and inserting the procedures of
			 each State, or other contractor as chosen by the Secretary, for scheduling and
			 conducting standard surveys to assure that the State, or other
			 contractor,.
					(b)Frequency of
			 surveys of top tier and other facilities
				(1)MedicareSection 1819(g)(2)(A)(iii) of the Social
			 Security Act (42 U.S.C. 1395i–3(g)(2)(A)(iii)) is amended—
					(A)by striking
			 subclause (I);
					(B)by redesignating
			 subclause (II) as subclause (III);
					(C)in subclause (III), as so redesignated, by
			 striking subclause (I) and inserting subclauses (I) and
			 (II); and
					(D)by inserting
			 before subclause (III), as so redesignated, the following subclauses:
						
							(I)Surveys of top
				tier facilitiesEach skilled
				nursing facility in the top tier (as defined by the Secretary in regulations)
				shall be subject to a complete on-site standard survey not later than 36 months
				after the date of the previous standard survey of such facility conducted under
				this subparagraph. The statewide average interval between standard surveys of
				top tier skilled nursing facilities under this subclause shall not exceed 39
				months. Such facilities will also be subject to quarterly off-site review of
				acuity-adjusted quality indicators (as identified by the Secretary). During any
				year in which a top tier skilled nursing facility does not receive a complete
				on-site standard survey, such facility will also be subject to an annual
				half-day on-site review of quality of life and safety issues. All necessary
				data in connection with such surveys shall be submitted to the Secretary by
				each such top tier skilled nursing facility at a time and in such a manner as
				determined by the Secretary.
							(II)Surveys of
				other facilitiesSkilled
				nursing facilities not identified in subclause (I) shall be subject to a
				complete standard on-site survey not later than 12 months after the date of the
				previous standard survey of such facility conducted under this subparagraph.
				The statewide average interval between standard surveys of such facilities
				shall not exceed 15 months. Such facilities also will be subject to quarterly
				off-site review of acuity-adjusted quality indicators (as identified by the
				Secretary). All necessary data in connection with such surveys shall be
				submitted to the Secretary by each such facility at a time and in such a manner
				as determined by the
				Secretary.
							.
					(2)MedicaidSection 1919(g)(2)(A)(iii) of the Social
			 Security Act (42 U.S.C. 1396r(g)(2)(A)(iii)) is amended—
					(A)by striking
			 subclause (I);
					(B)by redesignating
			 subclause (II) as subclause (III);
					(C)in subclause (III), as so redesignated, by
			 striking subclause (I) and inserting subclauses (I) and
			 (II); and
					(D)by inserting
			 before subclause (III), as so redesignated, the following subclauses:
						
							(I)Surveys of top
				tier facilitiesEach nursing
				facility in the top tier (as defined by the Secretary in regulations) shall be
				subject to a complete on-site standard survey not later than 36 months after
				the date of the previous standard survey of such facility conducted under this
				subparagraph. The statewide average interval between standard surveys of top
				tier nursing facilities under this subclause shall not exceed 39 months. Such
				facilities will also be subject to quarterly off-site review of acuity-adjusted
				quality indicators (as identified by the Secretary). During any year in which a
				top tier nursing facility does not receive a complete on-site standard survey,
				such facility will also be subject to an annual half-day on-site review of
				quality of life and safety issues. All necessary data in connection with such
				surveys shall be submitted to the Secretary by each such top tier nursing
				facility at a time and in such a manner as determined by the Secretary.
							(II)Surveys of
				other facilitiesNursing
				facilities not identified in subclause (I) shall be subject to a complete
				standard on-site survey not later than 12 months after the date of the previous
				standard survey of such facility conducted under this subparagraph. The
				statewide average interval between standard surveys of such facilities shall
				not exceed 15 months. Such facilities also will be subject to quarterly
				off-site review of acuity-adjusted quality indicators (as identified by the
				Secretary). All necessary data in connection with such surveys shall be
				submitted to the Secretary by each such facility at a time and in such a manner
				as determined by the
				Secretary.
							.
					(c)Change in
			 effective dates
				(1)MedicareSection 1819(g)(2)(C) of the Social
			 Security Act (42 U.S.C. 1395i–3(g)(2)(C)) is amended—
					(A)in clause (i)—
						(i)by
			 inserting (I) before based on a protocol;
			 and
						(ii)by
			 striking , and and inserting
							
								;
			 or(II)with
				respect to surveys conducted on or after the last day of the 24-month period
				beginning on the date of the enactment of the Enhancing Quality through Survey
				System Improvements Act of 2010, based on a revision of protocol under
				subclause (I) that has been tested and validated not later than such last day;
				and
								;
				and
						(B)in clause (ii), by
			 striking such date and inserting January 1, 1990, or,
			 with respect to surveys conducted on or after the last day of the 24-month
			 period beginning on the date of the enactment of the Enhancing Quality through
			 Survey System Improvements Act of 2010, by such last day..
					(2)MedicaidSection 1919(g)(2)(C) of the Social
			 Security Act (42 U.S.C. 1396r(g)(2)(C)) is amended—
					(A)in clause (i)—
						(i)by
			 inserting (I) before based on a protocol;
			 and
						(ii)by
			 striking , and and inserting
							
								;
			 or(II)with
				respect to surveys conducted on or after the last day of the 24-month period
				beginning on the date of the enactment of the Enhancing Quality through Survey
				System Improvements Act of 2010, based on a revision of protocol under
				subclause (I) that has been tested and validated not later than such last day;
				and
								;
				and
						(B)in clause (ii), by
			 striking such date and inserting January 1, 1990, or,
			 with respect to surveys conducted on or after the last day of the 24-month
			 period beginning on the date of the enactment of the Enhancing Quality through
			 Survey System Improvements Act of 2010, by such last day..
					(d)Consistency of
			 surveys
				(1)MedicareSection 1819(g)(2) of the Social Security
			 Act (42 U.S.C. 1395i–3(g)(2)) is amended by striking subparagraph (D) and
			 inserting the following:
					
						(D)Consistency of
				surveys
							(i)In
				generalEach State shall
				implement programs to measure and reduce inconsistency in the application of
				survey results (including the results of both health surveys and life safety
				surveys) among surveyors.
							(ii)Secretary
				provides oversightThe
				Secretary shall take such actions as necessary to assure that there is
				consistent application, both within States and across States, of the survey
				process under this subsection (including the process for both health surveys
				and life safety surveys).
							(iii)AppealsThe Secretary will assure that there is a
				fair and timely appeals process for surveys under this subsection (including
				both health surveys and life safety surveys) in which each State office and
				regional office provides a timely resolution of disputes.
							(iv)ReportThe Secretary shall report to the Congress
				annually, by October 30, on the actions taken to ensure the consistency of the
				survey process within and across states. Such report shall include data that
				assesses the consistency of the survey process. Such report also shall provide
				a summary of the status of appeals process, including data that assesses the
				timeliness of the resolution of
				disputes.
							.
				(2)MedicaidSection 1919(g)(2) of the Social Security
			 Act (42 U.S.C. 1396r(g)(2)) is amended by striking subparagraph (D) and
			 inserting the following:
					
						(D)Consistency of
				surveys
							(i)In
				generalEach State shall
				implement programs to measure and reduce inconsistency in the application of
				survey results (including the results of both health surveys and life safety
				surveys) among surveyors.
							(ii)Secretary
				provides oversightThe
				Secretary shall take such actions as necessary to assure that there is
				consistent application, both within States and across States, of the survey
				process under this subsection (including the process for both health surveys
				and life safety surveys).
							(iii)AppealsThe Secretary will assure that there is a
				fair and timely appeals process for surveys under this subsection (including
				both health surveys and life safety surveys) in which each State office and
				regional office provides a timely resolution of disputes.
							(iv)ReportThe Secretary shall report to the Congress
				annually, by October 30, on the actions taken to ensure the consistency of the
				survey process within and across states. Such report shall include data that
				assesses the consistency of the survey process. Such report also shall provide
				a summary of the status of appeals process, including data that assesses the
				timeliness of the resolution of
				disputes.
							.
				(e)Circumstances
			 for special surveys of compliance
				(1)MedicareSection 1819(g)(3)(D) of the Social
			 Security Act (42 U.S.C. 1395i–3(g)(3)(D)) is amended by striking subparagraph
			 (D) and inserting the following:
					(A)By inserting
			 (I) In
			 general.— before Where the Secretary
			 has and adjusting the indentation appropriately.
					(B)By adding at the
			 end the following new subclause:
						
							(II)Circumstances
				for special surveysThe
				Secretary shall conduct a survey under subclause (I) of a skilled nursing
				facility if, with respect to such facility, any of the following events
				occurs:
								(aa)A
				complaint is made by a resident or family member of a resident of such
				facility.
								(bb)The
				skilled nursing facility self-reports a reportable incident to the State agency
				responsible for surveys and certifications under this subsection.
								(cc)A
				quarterly review of quality indicator data from such facility suggests a
				potential problem at such
				facility.
								.
					(2)MedicaidSection 1919(g)(3)(D) of the Social
			 Security Act (42 U.S.C. 1396r(g)(3)(D)) is amended—
					(A)by inserting
			 (I) In
			 general.— before Where the Secretary
			 has and adjusting the indentation appropriately; and
					(B)by adding at the
			 end the following new subclause:
						
							(II)Circumstances
				for special surveysThe
				Secretary shall conduct a survey under subclause (I) of a nursing facility if,
				with respect to such facility, any of the following events occurs:
								(aa)A
				complaint is made by a resident or family member of a resident of such
				facility.
								(bb)The
				nursing facility self-reports a reportable incident to the State agency
				responsible for surveys and certifications under this subsection.
								(cc)A
				quarterly review of quality indicator data from such facility suggests a
				potential problem at such
				facility.
								.
					(f)Notice to
			 facilities and the public
				(1)MedicareSection 1819(g)(5) of the Social Security
			 Act (42 U.S.C. 1395i–3(g)(5)) is amended—
					(A)in subparagraph
			 (A)(i), by striking statements of deficiencies and inserting
			 reports of surveys under subparagraph (F); and
					(B)by adding at the
			 end the following new subparagraph:
						
							(F)Notice to
				facilityA written report of
				the survey must be given to the skilled nursing facility within 15 calendar
				days following the date the survey team exited the facility. The report of the
				survey must include all the positive aspects of care and facility life as well
				as the aspects of care that may need
				improvement.
							.
					(2)MedicaidSection 1919(g)(5) of the Social Security
			 Act (42 U.S.C. 1396r(g)(5)) is amended—
					(A)in subparagraph
			 (A)(i), by striking statements of deficiencies and inserting
			 reports of surveys under subparagraph (F); and
					(B)by adding at the
			 end the following new subparagraph:
						
							(F)Notice to
				facilityA written report of
				the survey must be given to the nursing facility within 15 calendar days
				following the date the survey team exited the facility. The report of the
				survey must include all the positive aspects of care and facility life as well
				as the aspects of care that may need
				improvement.
							.
					(g)Treatment of
			 funds collected from civil monetary penalties
				(1)MedicareSection 1819(h)(2)(A) of the Social
			 Security Act (42 U.S.C. 1395i–3(h)(2)(A)) is amended by adding at the end (in
			 the flush matter following clause (ii)) the following sentence:
			 Notwithstanding the previous sentence, any funds collected by a State as
			 a result of the imposition of such a penalty (or as a result of the imposition
			 by the State of a civil money penalty for activities described in subsections
			 (b)(3)(B)(ii)(I), (b)(3)(B)(ii)(II), or (g)(2)(A)(i)) shall be used for
			 development of acuity adjusters that will provide more accurate information to
			 the public, skilled nursing facilities, and the residents of such facilities,
			 about the quality of care that is provided by each such
			 facility..
				(2)MedicaidSection 1919(h)(2)(A)(ii) of the Social
			 Security Act (42 U.S.C. 1396r(h)(2)(A)(ii)) is amended by adding at the end (in
			 the flush matter following clause (ii)) the following sentence:
			 Notwithstanding the previous sentence, any funds collected by a State as
			 a result of the imposition of such a penalty (or as a result of the imposition
			 by the State of a civil money penalty for activities described in subsections
			 (b)(3)(B)(ii)(I), (b)(3)(B)(ii)(II), or (g)(2)(A)(i)) shall be used for
			 development of acuity adjusters that will provide more accurate information to
			 the public, nursing facilities, and the residents of such facilities, about the
			 quality of care that is provided by each such facility..
				
